02/08/2017




        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE

               EDDIE A. MEDLOCK v. STATE OF TENNESSEE

                Appeal from the Circuit Court for Trousdale County
                  No. 16-CV-4566 John D. Wootten, Jr., Judge
                     ___________________________________

                           No. M2016-02460-CCA-R3-HC
                       ___________________________________


The Appellant, Eddie A. Medlock, is appealing the trial court’s order denying his petition
for a writ of habeas corpus. The State has filed a motion asking this Court to affirm
pursuant to Court of Criminal Appeals Rule 20. Said motion is hereby granted.

Tenn. R. App. P. 3 Appeal as of Right; Order of the Trial Court Affirmed Pursuant
                      to Court of Criminal Appeals Rule 20

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and ROBERT L. HOLLOWAY, JR., JJ., joined.

Eddie A. Medlock, Hartsville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Counsel,
for the Appellee, State of Tennessee.


                             MEMORANDUM OPINION



       On January 24, 1997, the Appellant pled guilty to two separate counts of robbery,
one count of aggravated assault, two separate counts of attempted aggravated kidnapping,
and one count of coercion of a witness. The Appellant received an effective concurrent
three-year sentence for all six convictions. The Appellant was subsequently convicted of
two counts of aggravated rape and two counts of especially aggravated kidnapping. State
v. Eddie Medlock, No. W2000-03009-CCA-R3-CD, 2002 WL 1549707 (Tenn. Crim.
App. Jan. 16, 2002), perm. app. denied (Tenn. July 1, 2002). The Appellant was
sentenced to sixty years on each count. Id. The sentences for the rape counts were
ordered to run concurrently, as were the sentences for the kidnapping counts, but the
sentences for the rape and kidnapping convictions were ordered to run consecutively to
each other for a total effective sentence of one hundred and twenty years. Id. On appeal,
this Court reversed and dismissed one of the especially aggravated kidnapping
convictions but affirmed the remaining convictions and sentence. Id. The Appellant’s
1997 convictions were used to enhance the sentence for the subsequent convictions. The
Appellant was unsuccessful in his pursuit of post-conviction relief on the subsequent
convictions. Eddie Medlock v. State, No. W2015-02130-CCA-R3-PC, 2016 WL
6135517 (Tenn. Crim. App. Oct. 16, 2016), perm. app. filed (Dec. 21, 2016). The
Appellant then filed the instant habeas corpus petition on November 7, 2016. The trial
court summarily denied the same. This timely appeal ensued. In response to the brief
filed by the Appellant, the State moves this Court to affirm the order of the trial court
pursuant to Court of Criminal Appeals Rule 20. For the reasons stated below, we grant
the State’s motion.

        Article I, Section 15 of the Tennessee Constitution guarantees the right to seek
habeas corpus relief, and Tennessee Code Annotated Sections 29-21-101 et seq. codify
the applicable procedure for seeking such a writ. The grounds upon which our law
provides relief are very narrow, however. McLaney v. Bell, 59 S.W.3d 90, 92 (Tenn.
2001). Habeas corpus relief is available in this state only when it appears on the face of
the judgment or the record of the proceedings that the trial court was without jurisdiction
to convict or sentence the defendant or that the sentence of imprisonment has otherwise
expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). In other words, habeas
corpus relief may only be sought when the judgment is void, not merely voidable. Taylor
v. State, 995 S.W.2d 78, 83 (Tenn. 1999). More importantly, though, habeas corpus
relief is available only to persons who are “imprisoned or restrained of liberty.” Tenn.
Code Ann. § 29-21-101(a). “[W]here the allegations in a petition for writ of habeas
corpus do not demonstrate that the judgment is void, a trial court may correctly dismiss
the petition without a hearing.” McLaney, 59 S.W.3d at 93.

       In his petition, the Appellant attacks the validity of the sentences imposed for his
1997 convictions. He contends concurrent sentencing was improper because he was on
bond for three of the charges when he was arrested for committing the other three
offenses. Thus, he argues he should have received consecutive sentencing instead. As
the State aptly notes, the Appellant’s sentences for the 1997 convictions have long since
expired. Although those convictions were used to enhance the sentences for his
subsequent offenses, he is no longer “imprisoned or restrained of liberty” on the 1997
convictions as those terms are applied in habeas corpus jurisprudence. Our Supreme
Court has explained:

       [A] person is not “restrained of liberty” for purposes of the habeas corpus
       statute unless the challenged judgment itself imposes a restraint upon the
                                            2
      petitioner’s freedom of action or movement. Use of the challenged
      judgment to enhance the sentence imposed on a separate conviction is not a
      restraint of liberty sufficient to permit a habeas corpus challenge to the
      original conviction long after the sentence on the original conviction has
      expired.

Hickman v. State, 153 S.W.3d 16, 23 (Tenn. 2004). Use of the Appellant’s prior
convictions to enhance the subsequent sentences was “merely a collateral consequence”
of the challenged convictions and does not provide sufficient grounds for habeas corpus
relief. See Benson v. State, 153 S.W.3d 27, 32 (Tenn. 2004) (citing Hickman). Because
the 1997 sentences expired before the Appellant filed the instant habeas corpus petition,
he is not “imprisoned or restrained of liberty” by those convictions and thus not entitled
to habeas corpus relief.

      Accordingly, the ruling of the trial court is hereby affirmed pursuant to Court of
Criminal Appeals Rule 20.



                                  ____________________________________________
                                  TIMOTHY L. EASTER, JUDGE




                                            3